 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 1 of 8 PageID: 1




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 IN RE: JOHNSON & JOHNSON                     MDL No. 2738 (FLW) (LHG)
 TALCUM POWDER PRODUCTS
 MARKETING, SALES PRACTICES,
 AND PRODUCTS LIABILITY
 LITIGATION
 This document relates to: Tayjha Marie Davis


                        SHORT FORM COMPLAINT
                          AND JURY DEMAND

      The Plaintiff(s) named below file(s) this Short Form Complaint and

Demand for Jury Trial against Defendants named below by and through the

undersigned counsel. Plaintiff(s) incorporate(s) by reference the allegations

contained in Plaintiffs’ Master Long Form Complaint in In re: Talcum

Powder    Products    Marketing,   Sales    Practices,   and   Products   Liability

Litigation, MDL No. 2738 in the United States District Court for the

District of New Jersey. Plaintiff(s) file(s) this Short Form Complaint as

permitted by Case Management Order No. 1 of this Court.

      In addition to those causes of action contained in Plaintiffs’ Master

Long Form Complaint, where certain claims require specific pleadings and/or

amendments, Plaintiff(s) shall add and include them herein.




                                        1
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 2 of 8 PageID: 2




                           IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.       Name of individual injured due to the use of talcum powder product(s):

Tayjha Marie Davis                                                                           .

2.       At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of

Florence, South Carolina                                                                     .

3.       Consortium Claim(s): The following individual(s) allege damages for

loss of consortium: N/A               .

4.       Survival and/or Wrongful Death Claims:

                Name and residence of Decedent Plaintiff when she suffered the

talcum powder product(s) related death: N/A               .

5.       Plaintiff/Decedent     was       born       on   6/29/1990          and   died     on

N/A .

6.       Plaintiff is filing this case in a representative capacity as the

of the                 , having been duly appointed as the

                              by the         Court of




                                                 2
    Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 3 of 8 PageID: 3




7.      As a result of using talcum powder products, Plaintiff/Decedent suffered

personal and economic injur(ies) that are alleged to have been caused by the

use of the products identified in Paragraph 16 below, but not limited to, the

following:

               X          injury to herself

                          injury to the person represented

                         wrongful death

                          survivorship action

                          economic loss

                          loss of services

                          loss of consortium

               X         other:     pain suffering and mental anguish



8.      Plaintiff(s)/Decedent      Plaintiff(s)     is/are     suing      the      following

Defendant(s) (please check all that apply)1:

             Johnson & Johnson

             Johnson & Johnson Consumer Inc.


1
  If additional Counts and/or Counts directed to other Defendants are alleged by the specific
Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements
of the Federal Rules of Civil Procedure, and the Defendants against whom they are alleged
must be specifically identified on a separate sheet of paper attached to this Short Form
Complaint.


                                              3
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 4 of 8 PageID: 4




             Imerys Talc America, Inc. (“Imerys Talc”)

             Personal Care Products Council (“PCPC”)

Additional Defendants:

     Other(s) Defendant(s) (please specify):




                             JURISDICTION & VENUE

Jurisdiction:

9.    Jurisdiction in this Short Form Complaint is based on:

             Diversity of Citizenship

             Other (The basis of any additional ground for jurisdiction must

be pled in sufficient detail as required by the applicable Federal Rules of Civil

Procedure):



Venue:

10.   District Court(s) and Division (if any) in which venue was proper

where you might have otherwise filed this Short Form Complaint absent the

direct filing Order entered by this Court and to where remand could be

ordered by the Judicial Panel for trial:

District of South Carolina



                                           4
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 5 of 8 PageID: 5




                               CASE SPECIFIC FACTS

11.   Plaintiff(s) currently reside(s) in (City, State):

Florence, South Carolina                                                            .

12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum

powder product(s) injury, Plaintiff/Decedent resided in (City, State):

Florence, SC                                                                        .

13.   The     Plaintiff/Decedent     was    diagnosed      with   a   talcum   powder

product(s) injury in (City/State):              Columbia, SC

on    8/7/2017       (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using

talcum      powder     product(s) in her early years and continued the use of

talcum      powder product(s) through about the following date: 08/07/2017.

15.   The Plaintiff/Decedent purchased talcum powder product(s) in the
following (State(s)): PA .


16.   Plaintiff/Decedent used the following talcum powder products:

            Johnson & Johnson’s Baby Powder

            Shower to Shower




                                           5
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 6 of 8 PageID: 6




                                 CAUSES OF ACTION

17.    Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.

18.    The following claims and allegations asserted in the Master Long

Form Complaint and Jury Demand are herein adopted by reference by

Plaintiff(s):

               Count I: Products Liability – Strict Liability – Failure to Warn (Against
                Imerys Talc)

               Count II: Products Liability – Strict Liability – Failure to Warn
                (Against the Johnson & Johnson Defendants)

               Count III: Products Liability – Strict Liability – Defective
                Manufacturer and Design (Against Imerys Talc)

               Count IV: Products Liability – Strict Liability – Defective
                Manufacturer and Design (Against the Johnson & Johnson Defendants)

               Count V: Breach of Express Warranties (Against the Johnson &
                Johnson Defendants)

               Count VI: Breach of Implied Warranty of Merchantability (Against the
                Johnson & Johnson Defendants)

               Count VII: Breach of Implied Warranty of Fitness for a Particular
                Purpose (Against the Johnson & Johnson Defendants)

               Count VIII: Negligence (Against Imerys Talc)

               Count IX: Negligence (Against the Johnson & Johnson Defendants)

               Count X: Negligence (Against PCPC)




                                             6
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 7 of 8 PageID: 7




             Count XI: Negligent Misrepresentation (Against the Johnson &
              Johnson Defendants)

             Count XII: Fraud (Against the Johnson & Johnson Defendants)

             Count XIII: Fraud (Against PCPC)

             Count XIV: Violation of State Consumer Protection Laws of

the   State     of       South     Carolina             (Against     the   Johnson     &

Johnson Defendants).

             Count XV: Fraudulent Concealment (Against Imerys Talc)

             Count XVI: Fraudulent Concealment (Against the Johnson & Johnson
              Defendants)

             Count XVII: Fraudulent Concealment (Against PCPC)

             Count XVIII: Civil Conspiracy (Against All Defendants)

             Count XIX: Loss of Consortium (Against All Defendants)

             Count XX: Punitive Damages (Against All Defendants)

             Count XXI: Discovery Rule and Tolling (Against All Defendants)

             Count XXII: Wrongful Death (Against All Defendants)

             Count XXIII: Survival Action (Against All Defendants)

             Furthermore,   Plaintiff(s)       assert(s)   the    following   additional

theories and/or State Causes of Action against Defendant(s) identified

in Paragraph nine (9) above. If Plaintiff(s) includes additional theories of recovery,

to the extent they require specificity in pleadings, the specific facts


                                            7
 Case 3:20-cv-19552-FLW-LHG Document 1 Filed 12/17/20 Page 8 of 8 PageID: 8




and allegations supporting these theories must be pled by Plaintiff(s) in a

manner complying with the requirements of the Federal Rules of Civil

Procedure.

      WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

Defendants of compensatory damages, punitive damages, interest, costs of

suit, and such further relief as the Court deems equitable and just, and as set

forth in the Master Long Form Complaint as appropriate.

                                 JURY DEMAND
      Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: 12/17/2020                     Respectfully Submitted by,
                                      /s/ Rachel Buddrus
                                      Darren McDowell (TX Bar No. 24025520)
                                      Steve Schulte (TX Bar No. 24051306)
                                      Matthew McCarley (TX Bar No 24041426)
                                      Nicholas Gibson (TX Bar No. 24118749)
                                      Jason Long (TX Bar No. 24098012)
                                      Patrick Luff (TX Bar No. 24092728)
                                      Rachel Buddrus (TX Bar No. 24116142)
                                      FEARS NACHAWATI LAW FIRM
                                      5473 Blair Road
                                      Dallas, TX 75231
                                      Tel. 214-890-0711
                                      Fax 214-890-0712
                                      dmcdowell@fnlawfirm.com
                                      schulte@fnlawfirm.com
                                      mccarley@fnlawfirm.com
                                      ngibson@fnlawfirm.com
                                      jlong@fnlawfirm.com
                                      pluff@fnlawfirm.com
                                      rbuddrus@fnlawfirm.com

                                      Counsel for Plaintiff(s)



                                          8
